DISSENT ANDERSON, Justice (dissenting). I agree with the court that the disorderly conduct statute, Minn. Stat. § 609.72, subd. 1(2) (2016), is overbroad as written. But the court too hastily invalidates the statute- after concluding that it reaches some constitutionally protected speech. Because the statute can be narrowly construed, I respectfully dissent. I. Invalidating, a .statute is “strong medicine that this court does not hastily prescribe.” State v. Crawley, 819 N.W.2d 94, 105 (Minn. 2012) (citation omitted); (internal quotation marks omitted). We.will invalidate a statute for facial overbreadth only “as a- last resort” when the over-breadth is “substantial.” State v. Machholz, 574 N.W.2d 415, 419 (Minn. 1998). Instead, we narrowly construe statutes to avoid facial invalidity whenever possible. Crawley, 819 N.W.2d at 105. In other words; facial invalidation is used only when “the words of the law simply leave no room for a narrowing construction ... [and] in all its applications the law creates an unnecessary risk of chilling free speech.” Id. (citation omitted) (internal quotation marks omitted); see New York v. Ferber, 458 U.S. 747, 769 n.24, 102 S.Ct. 3348, 73 L.Ed.2d 1113 (1982). Accordingly, we have repeatedly adopted narrowing constructions of similar ordinances and statutes. For example, in City of St. Paul v. Mulnix, the defendants were charged with violating a city ordinance that prohibited disorderly conduct, which it defined by stating: “No person shall make ... any .,. disturbance ... to the annoyance or disturbance of the citizens, or other persons in said city.”. 304 Minn. 456, 232 N.W.2d 206, 207 (1975). We adopted a narrowing construction and concluded that “the ordinance is applicable only to criminal conduct or activities such as ‘fighting words.’” Id. We refused to invalidate the statute on its face, even though we noted that the ordinance was “out of date and badly in need of revision.” Id. at 207-08. Similarly, in State v. Hipp, we addressed the unlawful-assembly statute, which prohibited assembling “[without unlawful purpose, but the participants so conduct themselves in a disorderly manner as to disturb or threaten the public peace.” 298 Minn. 81, 213 N.W.2d 610, 612 (1973). We narrowly construed the statute to apply only to “three or more assembled persons ... conducting themselves in such a disorderly manner as to threaten or disturb the public peace by unreasonably denying or interfering with the rights of others to peacefully use their property or public facilities without obstruction, interference, or disturbance.” Id. at 614. We did not strike down the statute in its entirety, even though our narrow construction arguably required us to add language to the statute. Finally, in Crawley, we addressed a statute that stated: “Whoever informs, or causes information to be communicated to, a peace officer, whose responsibilities include investigating or reporting police misconduct, that a peace officer ... has committed an act of police misconduct, knowing that the information is false, is guilty of a crime.” 819 N.W.2d at 98 (quoting Minn. Stat. § 609.505, subd. 2 (2010)). We narrowly construed this statute to apply only to defamation, even though the statute as written omitted two of the four elements of defamation. Id. at 104-05. Taken together, these cases show that we do not hesitate to adopt a narrowing construction when it is possible to do so. Here, Hensel was charged with violating Minn. Stat. § 609.72, subd. 1(2) (2016), which states: Whoever does any of the following in a public or private place, including on a school bits, knowing, or having reasonable grounds to know that it will, or will tend to, alarm, anger or disturb others or provoke an assault or breach of the peace, is guilty of disorderly conduct, which is a misdemeanor: [[Image here]] (2) disturbs an assembly or meeting, not unlawful in its character.... I agree with the court that, as written, the statute is overbroad because the word “disturbs” covers a wide variety of conduct and speech, including constitutionally protected speech. But the breadth of the word “disturbs” does not prevent us from adopting a narrowing construction. See Mulnix, 232 N.W.2d at 207-08 (adopting a narrowing construction of an ordinance that used the word “disturbance”); Hipp, 213 N.W.2d at 614-15 (adopting a narrowing construction of a statute that used the word “disturb”). And here, reading the disorderly conduct statute as a whole reveals a repeated emphasis on conduct, not the content of speech. First, the statute describes the crime as “disorderly conduct.”1 Minn. Stat. § 609.72, subd. 1 (2016) (“Whoever does any of the following ... is guilty of disorderly conduct.... ” (emphasis added)). In addition, the statute states that an individual is guilty of disorderly conduct when he “does any of the following.” Id. The word “does” refers to action or conduct. See The American Heritage Dictionary of the English Language 529 (5th ed. 2011) (defining “do” as “[t]o perforin or execute; carry out”). It does not ordinarily refer to speech. Additionally, the other two clauses of the disorderly conduct statute also suggest that clause 2 is focused on conduct. Clause 1 prohibits “engaging] in brawling or fighting,” which refers to conduct, not merely spoken disagreements. Minn. Stat. § 609.72, subd. 1(1). Conversely, clause 3 specifically prohibits both conduct and language. Id., subd. 1(3) (“engages in offensive, obscene, abusive, boisterous, or noisy conduct or in offensive, obscene, or abusive language tending reasonably to arouse alarm, anger, or resentment in others” (emphasis added)). This structure suggests that if the Legislature had intended to prohibit both conduct and language in clause 2, it would have followed the format of clause 3 and said so explicitly. Therefore, section 609.72, subdivision 1(2), can be narrowly construed to apply only when an individual disturbs a meeting through conduct, not speech. I also agree with the court that the mens-rea element in section 609.72, subdivision 1—“knowing, or having reasonable grounds to know”—is problematic because a negligence standard could chill a substantial amount of constitutionally protected speech. But previously we have been more willing to narrowly construe statutes when doing so requires only deleting, rather than adding, language from the statute. See Thompson v. Estate of Petroff, 319 N.W.2d 400, 407 (Minn. 1982) (“[W]e cannot add language to (a statute] in order to render it constitutionally permissible. However, we can strike [language from the statute].”). Here, deleting “or having reasonable grounds to know” from the statute limits the reach of the statute to those circumstances when the defendant knows that his conduct will disturb an assembly or meeting. Deleting, rather than adding, language from the statute is the type of narrowed construction that we have consistently preferred over striking an entire statute as facially unconstitutional. Therefore, I conclude that the statute, viewed as a whole, is readily susceptible to a narrowing construction in which it applies when an individual, through conduct, not speech, disturbs an assembly or meeting, not unlawful in its character, knowing that the conduct of the individual will, or will tend to, alarm, anger or disturb others or provoke an assault or breach of the peace. II. When the statute is narrowly construed to prohibit only conduct, not speech, that the defendant knows will disturb a meeting or assembly, it is not so overbroad as to require facial invalidation. A statute’s over-breadth must be “real” and “substantial” to be facially invalid. Ferber, 458 U.S. at 770, 102 S.Ct. 3348 (citation omitted) (internal quotation marks omitted). It should not be held invalid merely because one can conceive of some impermissible applications. Id. at 772, 102 S.Ct. 3348. Construing the statute to apply only to conduct significantly reduces the impermissible applications of the statute because some conduct is not protected by the First Amendment.2 See Virginia v. Hicks, 539 U.S. 113, 119, 123 S.Ct. 2191, 156 L.Ed.2d 148 (2003) (describing the “substantial social costs” of applying the , overbreadth doctrine to invalidate a statute that criminalizes unprotected conduct).. Even when conduct is deemed “expressive” and protected by the First Amendment, the State may criminalize it if the statute furthers an important government interest that is unrelated to the suppression of free expression, and the incidental restriction on alleged First Amendment freedoms is no greater than is essential. United States v. O’Brien, 391 U.S. 367, 377, 88 S.Ct. 1673, 20 L.Ed.2d 672 (1968). In other words, the statute as currently drafted criminalizes a large swath of behavior, some speech and some conduct. Some of the behavior is nonexpresSive conduct, which is always unprotected by the First Amendment. See Rumsfeld v. Forum for Acad. & Institutional Rights, Inc., 547 U.S. 47, 66, 126 S.Ct. 1297, 164 L.Ed.2d 156 (2006) (“[W]e have extended First Amendment protection only to conduct that is inherently expressive”). Some of the behavior is speech, which under the narrowing construction that I propose would no longer be criminalized. Finally, some of the behavior is expressive conduct that the State can criminalize under O’Brien. The only remaining behavior that is of concern is expressive conduct that cannot be criminalized under O’Brien. Although the application of the statute to this last category of conduct is troubling, it is insufficient to invalidate the statute on its face because the amount of protected conduct is not substantial in relation to the statute’s plainly legitimate sweep. See Machholz, 574 N.W.2d at 419 (“A statute should only be overturned as facially overbroad when the statute’s overbreadth is substantial.”). Indeed, under the narrowing construction that I urge we adopt, many of the troubling applications of the statute the court- mentions would no longer be criminalized. For example, the court concludes that the disorderly conduct statute prohibits-“criticizing] various political and racial groups .... as inimical to the nation’s welfare,” which is protected under Terminiello v. City of Chicago, 337 U.S. 1, 3, 69 S.Ct. 894, 93 L.Ed. 1131 (1949). But the narrowed construction urged here limits the reach of the statute to conduct, not speech. The court worries that the disorderly conduct statute criminalizes wearing a jacket with an offensive description, which is protected under Cohen v. California, 403 U.S. 15, 26, 91 S.Ct. 1780, 29 L.Ed.2d 284 (1971), But this, too, would be outside the reach of the statute as narrowly construed because, as the Supreme Court of the United States concluded, Cohen’s jacket was simply written speech, not conduct, See id. at 18, 91 S.Ct. 1780. Next, the court argues that the disorderly conduct statute prohibits wearing black armbands to school, which is protected under Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969). But the Supreme Court of the United States concluded that “no disturbances or disorders on the school premises in fact occurred” in Tinker. Id. at 514, 89 S.Ct. 733, Therefore, under'the conduct-only narrow construction, the disorderly conduct statute would not prohibit wearing-black armbands. Lastly, the court argues that the disorderly conduct statute prohibits burning the American flag on a public street, which is' protected' under Texas v. Johnson, 491 U.S. 397, 109 S.Ct. 2533, 105 L.Ed.2d 342 (1989). But not all flag burning on public streets would be within the reach of the statute as narrowly construed. First, there would need to -be an assembly or meeting on the street for the statute to apply. Second, the defendant would have to know that the flag burning would disturb the meeting. And at any rate, a statute is not over-broad, and therefore facially unconstitutional, merely because one can conceive of impermissible applications. Ferber, 458 U.S. at 772, 102 S.Ct. 3348. Under the narrowing construction described above, the overbreadth is not substantial in relation to the statute’s legitimate sweep. See State v. Washington-Davis, 881 N.W.2d 531, 539 (Minn. 2016). Therefore, it should not be struck down in its entirety. III. Because I conclude that the statute is not facially overbroad as narrowly construed, I turn to Hensel’s argument that it is nevertheless void for vagueness. A statute is unconstitutionally vague if it “fails to provide a person of ordinary intelligence fair notice of what is prohibited, or is so standardless that it authorizes or encourages seriously discriminatory enforcement.” FCC v. Fox Television Stations, Inc., 567 U.S. 239, 253, 132 S.Ct. 2307, 183 L.Ed.2d 234 (2012); see State v. Merrill, 450 N.W.2d 318, 322 (Minn. 1990). But “it is not necessary that there be mathematical precision in the statement of the conduct required or prohibited.” State v. Simmons, 280 Minn. 107, 158 N.W.2d 209, 211 (1968). Notably, under the narrowing construction described above, the reach of the statute is limited to conduct that the defendant knows will disturb a meeting. This niens-rea requirement ensures that a person of ordinary intelligence would have fair notice of-prohibited conduct. See Am. Commc’ns Ass’n, C.I.O. v. Douds, 339 U.S. 382, 413, 70 S.Ct. 674, 94 L.Ed. 925 (1950) (“[Sjince the constitutional vice in a vague or indefinite statute is the injustice to the accused in placing him on trial for an offense, the nature of which he is given no fair warning, the fact that punishment is restricted to acts done with knowledge that they contravene the statute makes this objection untenable”). Therefore, the statute is not unconstitutionally vague. In short, Minn. Stat. § 609.72, subd. 1(2), can be narrowly construed to apply only to conduct that the defendant knows will disturb an assembly or meeting and the statute is therefore neither facially overbroad nor vague. I respectfully dissent.3   . The court notes that in State v. Machholz, 574 N.W.2d 415, 419 (Minn. 1998), we rejected the argument that the statute’s use of the word "conduct,” standing alone, limited its reach to unprotected, nonexpressive conduct. But here, unlike in Machholz, that is only the beginning, not the end, of the argument.   . I do not share the court’s concern that narrowly construing the statute will result in a large number of future as-applied constitutional challenges to the statute. Minnesota Statutes § 609.72, subd. 1(2), has existed in substantially the same form since 1963, Minn. Stat. 609.72, subd. 1(2) (1965), and a similar statute dates back to at least 1905, Minn. Rev. Laws § 5013 (1905). In over a century of jurisprudence, this is the first time we have addressed the disturbing-a-meeting-or-assembly clause of the statute.   . Hensel also raises a challenge to the jury instructions that were given in this case, arguing that the district court erred by rejecting her request for a fighting-words instruction. But because I would not narrowly construe the statute to prohibit only fighting words, it was not error to refuse this instruction. See State v. Devens, 852 N.W.2d 255, 257 (Minn. 2014) ("[A] jury instruction is erroneous if it materially misstates the law.”).